Case 8:19-cv-00609-WFJ-AAS Document 20 Filed 07/09/19 Page 1 of 3 PageID 81




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


JEREMY JACKSON, individually and on
behalf of others similarly situated,

      Plaintiff,

v.                                                CASE NO. 8:19-cv-609-T-02AAS

PAYCRON, INC.,

      Defendant.
                                           /


                                       ORDER

      Before the Court is Plaintiff’s Motion to Compel Production of Documents

in Response to Subpoena and to Hold Non-Party in Contempt (Dkt. 14) and the

response to the recent show cause order (Dkts. 18, 19).1

      A subpoena to produce documents was served on a non-party, George

Werner, on May 16, 2019. Dkt. 14-1 at 7-8. Mr. Werner is the registered agent

for Defendant Paycron, Inc. Dkt. 19 ¶ 1; Dkt. 18 at 5. Mr. Werner never complied

with the subpoena, filed objections, or moved to quash. On the pending motion to

compel, the Court issued an order to show cause in writing why Mr. Werner


      1
         The response at docket 18 is unsigned with attachments. The response at docket
19 is signed with none of the attachments.
Case 8:19-cv-00609-WFJ-AAS Document 20 Filed 07/09/19 Page 2 of 3 PageID 82




should not be held in contempt. Dkt. 16. He was personally served with a copy of

the show cause order on June 25, 2019. Dkt. 17.

      On July 5, 2019, Mr. Werner filed a signed, unsworn written response to the

prior show cause order. Dkt. 19. He states that he does not have “a corporate

book for Paycron, Inc., and is unaware whether one has been ordered.” Id. ¶ 2.

He “presumes” that no company stock issued, and no bank account has been

opened. Id. He is “unaware” of any employees hired. Id. He claims “[t]here are

no documents in [his] possession, or information in the undersigned’s knowledge,

which are not reflected in the Florida Secretary of State’s records.” Id. ¶ 5. He

provides no basis or explanation for his presumptions and lack of knowledge, and

reveals no attempts made to obtain the subpoenaed documents from the company

of which he serves as registered agent.

      The Court finds the unsworn written response insufficient. It is therefore

ORDERED AND ADJUDGED:

      1)     Plaintiff may set Mr. Werner for a deposition duces tecum by noticing

him personally. Mr. Werner is ordered to attend a deposition duces tecum set by

Plaintiff, and is ordered to comply with the subpoena and notice therefor.2


      2
        See Fed. R. Civ. P. 45(d) and (g); Matter of Certain Complaints Under
Investigation by an Investigating Committee of Judicial Council of the Eleventh Circuit,
783 F.2d 1488, 1495 (11th Cir.) (“If a witness disregards the subpoena and fails to comply

                                           -2-
Case 8:19-cv-00609-WFJ-AAS Document 20 Filed 07/09/19 Page 3 of 3 PageID 83




      2)     If George Werner is set for deposition duces tecum and does not

appear in person, he will be held in contempt of Court without further notice or

hearing, and will be taxed reasonable attorney’s fees and costs incurred by

Plaintiff in connection with this matter, to be considered via separate motion.

      3)     Counsel for Plaintiff shall serve a copy of this order on Mr. Werner

and file forthwith proof of same. The Clerk is directed to mail a copy of this order

to George Werner, 1016 East 15th Avenue, Tampa, Florida 33605.

      DONE AND ORDERED at Tampa, Florida, on July 9, 2019.



                                           s/William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record
George Werner




without filing a timely motion to quash, the witness may be found in contempt of court,
with no need for any further court order.”), cert. denied sub. nom. Hastings v. Godbold,
477 U.S. 904 (1986).

                                            -3-
